Citation Nr: 0912536	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected left shoulder impingement syndrome.  



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


INTRODUCTION

The Veteran served on active duty from December 1978 to May 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The Veteran claims that the current noncompensable rating 
assigned to the service connected left shoulder impingement 
syndrome does not adequately reflect the severity of his 
disability.  

A VA examination was conducted in April 2007.  Examination of 
the left shoulder revealed a positive impingement sign as 
well as left rotator cuff tears.  As this examination was 
conducted in connection with a service connection claim, 
certain clinical observations regarding the severity of the 
disability were not reported.  For instance, there are no 
comments regarding the functional limitations caused by pain, 
in particular, on repetitive testing.  Further examination is 
needed. 

A review of the July 2006 VA examination report shows that 
the Veteran is receiving benefits from the Social Security 
Administration (SSA), in part, based on the left shoulder 
disability.  The RO/AMC should obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide appropriate 
notice concerning his claim for a higher 
rating.  See, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Then the RO/AMC 
should take appropriate steps to contact 
the Veteran in order to request an 
updated list of the doctors and health 
care facilities that have treated him for 
his service-connected left shoulder 
disability.  All records of the treatment 
afforded to the Veteran from all the 
sources listed by him that are not 
already on file should be obtained and 
associated with the file.  

2.  The RO/AMC also should contact the 
Social Security Administration in order 
to obtain appropriate information about 
the grant benefits for the Veteran by 
this agency.  

3.  The Veteran also should be afforded a 
VA examination in order to evaluate the 
current severity of the service-connected 
left shoulder disability.  All indicated 
studies or testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review.  

4.  Following completion of all indicated 
development, the RO/AMC should again 
review the claim for increase in light of 
all the evidence of record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



